EXHIBIT 10.1


NVIDIA Corporation
1998 EQUITY INCENTIVE PLAN
Adopted February 17, 1998
Amended March 17, 1998
Approved by Shareholders April 6, 1998
Amended December 7, 1998
Adjusted for 2-for-1 Stock Split on June 26, 2000
Amended July 1, 2000
Adjusted for 2-for-1 Stock Split on September 17, 2001
Amended November 7, 2002
Amended June 30, 2004
Termination Date: February 16, 2008
 1. Purposes.
    1. The Plan is an amendment and restatement of the Company's existing Equity
       Incentive Plan adopted May 21, 1993 (the "Prior Plan"). The Prior Plan
       hereby is amended and restated in its entirety as the 1998 Equity
       Incentive Plan and shall become effective on the date of approval of the
       Plan by the Board (the "Effective Date"). No options shall be granted
       under the Prior Plan from and after the Effective Date. The terms of the
       Prior Plan (other than the aggregate number of shares issuable
       thereunder) shall remain in effect and apply to all options granted
       pursuant to the Prior Plan.
    2. The purpose of the Plan is to provide a means by which selected Employees
       and Directors of and Consultants to the Company, and its Affiliates, may
       be given an opportunity to benefit from increases in value of the stock
       of the Company through the granting of (i) Incentive Stock Options, (ii)
       Nonstatutory Stock Options, (iii) stock bonuses, and (iv) rights to
       purchase restricted stock.
    3. The Company, by means of the Plan, seeks to retain the services of
       persons who are now Employees or Directors of or Consultants to the
       Company or its Affiliates, to secure and retain the services of new
       Employees, Directors and Consultants, and to provide incentives for such
       persons to exert maximum efforts for the success of the Company and its
       Affiliates.
    4. The Company intends that the Stock Awards issued under the Plan shall, in
       the discretion of the Board or any Committee to which responsibility for
       administration of the Plan has been delegated pursuant to subsection
       3(c), be either (i) Options granted pursuant to Section 6 hereof,
       including Incentive Stock Options and Nonstatutory Stock Options, or (ii)
       stock bonuses or rights to purchase restricted stock granted pursuant to
       Section 7 hereof. All Options shall be separately designated Incentive
       Stock Options or Nonstatutory Stock Options at the time of grant, and in
       such form as issued pursuant to Section 6, and a separate certificate or
       certificates will be issued for shares purchased on exercise of each type
       of Option.
 2. Definitions.
    1.  Affiliate means any parent corporation or subsidiary corporation,
        whether now or hereafter existing, as those terms are defined in
        Sections 424(e) and (f) respectively, of the Code.
    2.  Board means the Board of Directors of the Company.
    3.  Code means the Internal Revenue Code of 1986, as amended.
    4.  Common Stock means the common stock of the Company.
    5.  Committee means a Committee appointed by the Board in accordance with
        subsection 3(c) of the Plan.
    6.  Company means NVIDIA Corporation.
    7.  Consultant means any person, including an advisor, engaged by the
        Company or an Affiliate to render consulting services and who is
        compensated for such services, provided that the term "Consultant" shall
        not include Directors who are paid only a director's fee by the Company
        or who are not compensated by the Company for their services as
        Directors. The term "Consultant" shall include members of the Board of
        Directors of an Affiliate.
    8.  Continuous Service means that the Participant's service with the Company
        or an Affiliate, whether as an Employee, Director or Consultant, is not
        interrupted or terminated. The Participant's Continuous Service shall
        not be deemed to have terminated merely because of a change in the
        capacity in which the Participant renders service to the Company or an
        Affiliate as an Employee, Consultant or Director or a change in the
        entity for which the Participant renders such service, provided that
        there is no interruption or termination of the Participant's Continuous
        Service. For example, a change in status from an Employee of the Company
        to a Consultant or a Director of an Affiliate will not constitute an
        interruption of Continuous Service as an Employee. The Board or the
        chief executive officer of the Company, in that party's sole discretion,
        may determine whether Continuous Service shall be considered interrupted
        in the case of: (i) any leave of absence approved by the Board or the
        chief executive officer of the Company, including sick leave, military
        leave, or any other personal leave; or (ii) transfers between the
        Company, its Affiliates or their successors.
    9.  Covered Employee means the Chief Executive Officer and the four (4)
        other highest compensated officers of the Company for whom total
        compensation is required to be reported to shareholders under the
        Exchange Act, as determined for purposes of Section 162(m) of the Code.
    10. Director means a member of the Board.
    11. Directors’ Plan means the 1998 Non-Employee Directors' Stock Option Plan
        of the Company.
    12. Diluted Shares Outstanding means, as of any date, (i) the number of
        outstanding shares of Common Stock of the Company on such Calculation
        Date (as defined in Section 4(a) herein), plus (ii) the number of shares
        of Common Stock issuable upon such Calculation Date assuming the
        conversion of all outstanding Preferred Stock and convertible notes,
        plus (iii) the additional number of dilutive Common Stock equivalent
        shares outstanding as the result of any options or warrants outstanding
        during the fiscal year, calculated using the treasury stock method.
    13. Employee means any person, including an Officer or Director, employed by
        the Company or any Affiliate. Neither service as a Director nor payment
        of a director's fee by the Company shall be sufficient to constitute
        "employment" by the Company.
    14. Exchange Act means the Securities Exchange Act of 1934, as amended.
    15. Fair Market Value means, as of any date, the value of the Common Stock
        determined as follows:
        1. If the Common Stock is listed on any established stock exchange or a
           national market system, including without limitation the Nasdaq
           National Market, the Fair Market Value of a share of Common Stock
           shall be the closing sales price for such stock (or the closing bid,
           if no sales were reported) as quoted on such system or exchange (or
           the exchange with the greatest volume of trading in Common Stock) on
           the last market trading day prior to the day of determination, as
           reported in the Wall Street Journal or such other source as the Board
           deems reliable;
        2. If the Common Stock is quoted on the Nasdaq Small-Cap Market or is
           regularly quoted by a recognized securities dealer but selling prices
           are not reported, the Fair Market Value of a share of Common Stock
           shall be the mean between the bid and asked prices for the Common
           Stock on the last market trading day prior to the day of
           determination, as reported in the Wall Street Journal or such other
           source as the Board deems reliable;
        3. In the absence of an established market for the Common Stock, the
           Fair Market Value shall be determined in good faith by the Board.
        4. Prior to the Listing Date, the value of the Common Stock shall be
           determined in a manner consistent with Section 260.140.50 of Title 10
           of the California Code of Regulations.
    16. Listing Date means the first date upon which any security of the Company
        is listed (or approved for listing) upon notice of issuance on any
        securities exchange, or designated (or approved for designation) upon
        notice of issuance as a national market security on an interdealer
        quotation system if such securities exchange or interdealer quotation
        system has been certified in accordance with the provisions of Section
        25100(o) of the California Corporate Securities Law of 1968.
    17. Incentive Stock Option means an Option intended to qualify as an
        incentive stock option within the meaning of Section 422 of the Code and
        the regulations promulgated thereunder.
    18. Non-Employee Director means a Director of the Company who either (i) is
        not a current Employee or Officer of the Company or its parent or a
        subsidiary, does not receive compensation (directly or indirectly) from
        the Company or its parent or subsidiary for services rendered as a
        consultant or in any capacity other than as a Director (except for an
        amount as to which disclosure would not be required under Item 404(a) of
        Regulation S-K promulgated pursuant to the Securities Act Regulation
        S-K)), does not possess an interest in any other transaction as to which
        disclosure would be required under Item 404(a) of Regulation S-K, and is
        not engaged in a business relationship as to which disclosure would be
        required under Item 404(b) of Regulation S-K; or (ii) is otherwise
        considered a "non-employee director" for purposes of Rule 16b-3.
    19. Nonstatutory Stock Option means an Option not intended to qualify as an
        Incentive Stock Option.
    20. Officer means (i) before the Listing Date, any person designated by the
        Company as an officer and (ii) on and after the Listing Date, a person
        who is an officer of the Company within the meaning of Section 16 of the
        Exchange Act and the rules and regulations promulgated thereunder.
    21. Option means a stock option granted pursuant to the Plan.
    22. Option Agreement means a written agreement between the Company and an
        Optionee evidencing the terms and conditions of an individual Option
        grant. Each Option Agreement shall be subject to the terms and
        conditions of the Plan.
    23. Optionee means an Employee, Director or Consultant who holds an
        outstanding Option.
    24. Outside Director means a Director of the Company who either (i) is not a
        current employee of the Company or an "affiliated corporation" (within
        the meaning of Treasury regulations promulgated under Section 162(m) of
        the Code), is not a former employee of the Company or an "affiliated
        corporation" receiving compensation for prior services (other than
        benefits under a tax qualified pension plan), was not an officer of the
        Company or an "affiliated corporation" at any time, and is not currently
        receiving direct or indirect remuneration from the Company or an
        "affiliated corporation" for services in any capacity other than as a
        Director, or (ii) is otherwise considered an "outside director" for
        purposes of Section 162(m) of the Code.
    25. Plan means this NVIDIA Corporation 1998 Equity Incentive Plan.
    26. Rule 16b-3 means Rule 16b-3 of the Exchange Act or any successor to Rule
        16b-3, as in effect when discretion is being exercised with respect to
        the Plan.
    27. Stock Award means any right granted under the Plan, including any
        Option, any stock bonus, and any right to purchase restricted stock.
    28. Stock Award Agreement means a written agreement between the Company and
        a holder of a Stock Award evidencing the terms and conditions of an
        individual Stock Award grant. Each Stock Award Agreement shall be
        subject to the terms and conditions of the Plan.
    29. Ten Percent Shareholder means a person who owns (or is deemed to own
        pursuant to Section 424(d) of the Code) stock possessing more than ten
        percent (10%) of the total combined voting power of all classes of stock
        of the Company or of any of its Affiliates.
 3. Administration.
    1. The Plan shall be administered by the Board unless and until the Board
       delegates administration to a Committee, as provided in subsection 3(c).
    2. The Board shall have the power, subject to, and within the limitations
       of, the express provisions of the Plan:
       1. To determine from time to time which of the persons eligible under the
          Plan shall be granted Stock Awards; when and how each Stock Award
          shall be granted; whether a Stock Award will be an Incentive Stock
          Option, a Nonstatutory Stock Option, a stock bonus, a right to
          purchase restricted stock, or a combination of the foregoing; the
          provisions of each Stock Award granted (which need not be identical),
          including the time or times when a person shall be permitted to
          receive stock pursuant to a Stock Award; and the number of shares with
          respect to which a Stock Award shall be granted to each such person.
       2. To construe and interpret the Plan and Stock Awards granted under it,
          and to establish, amend and revoke rules and regulations for its
          administration. The Board, in the exercise of this power, may correct
          any defect, omission or inconsistency in the Plan or in any Stock
          Award Agreement, in a manner and to the extent it shall deem necessary
          or expedient to make the Plan fully effective.
       3. To amend the Plan or a Stock Award as provided in Section 13.
       4. Generally, to exercise such powers and to perform such acts as the
          Board deems necessary or expedient to promote the best interests of
          the Company which are not in conflict with the provisions of the Plan.
    3. The Board may delegate administration of the Plan to a Committee or
       Committees of one or more members of the Board, and the term "Committee"
       shall apply to any person or persons to whom such authority has been
       delegated. If administration is delegated to a Committee, the Committee
       shall have, in connection with the administration of the Plan, the powers
       theretofore possessed by the Board, including the power to delegate to a
       subcommittee any of the administrative powers the Committee is authorized
       to exercise (and references in this Plan to the Board shall thereafter be
       to the Committee or subcommittee), subject, however, to such resolutions,
       not inconsistent with the provisions of the Plan, as may be adopted from
       time to time by the Board. The Board may abolish the Committee at any
       time and revest in the Board the administration of the Plan. In the
       discretion of the Board, a Committee may consist solely of two or more
       Outside Directors, in accordance with Code Section 162(m), or solely of
       two or more Non-Employee Directors, in accordance with Rule 16b-3. Within
       the scope of such authority, the Board or the Committee may (1) delegate
       to a committee of one or more members of the Board who are not Outside
       Directors the authority to grant Stock Awards to eligible persons who are
       either (a) not then Covered Employees and are not expected to be Covered
       Employees at the time of recognition of income resulting from such Stock
       Award, or (b) not persons with respect to whom the Company wishes to
       comply with Section 162(m) of the Code, and/or (2) delegate to a
       committee of one or more members of the Board who are not Non-Employee
       Directors the authority to grant Stock Awards to eligible persons who are
       not then subject to Section 16 of the Exchange Act.
 4. Shares Subject To The Plan.
    1. Subject to the provisions of Section 12 relating to adjustments upon
       changes in stock, the stock that may be issued pursuant to Stock Awards
       shall not exceed in the aggregate Sixty Million (60,000,000) shares of
       the Company's Common Stock. If any Stock Award shall for any reason
       expire or otherwise terminate, in whole or in part, without having been
       exercised in full, the stock not acquired under such Stock Award shall
       revert to and again become available for issuance under the Plan.
    2. Except as adjusted pursuant to Section 12 of the Plan, however, no more
       than Sixty Million (60,000,000) shares of Common Stock of the shares
       eligible for issuance under the Plan shall be issued upon the exercise of
       Incentive Stock Options under the Plan.
    3. The stock subject to the Plan may be unissued shares or reacquired
       shares, bought on the market or otherwise.
    4. Prior to the Listing Date, at no time shall the total number of shares
       issuable upon exercise of all outstanding Options and the total number of
       shares provided for under any stock bonus or similar plan of the Company
       exceed the applicable percentage as calculated in accordance with the
       conditions and exclusions of Section 260.140.45 of Title 10 of the
       California Code of Regulations, based on the shares of the Company which
       are outstanding at the time the calculation is made.
 5. Eligibility.
    1. Incentive Stock Options may be granted only to Employees. Stock Awards
       other than Incentive Stock Options may be granted only to Employees,
       Directors or Consultants.
    2. No person shall be eligible for the grant of an Option or an award of
       purchase of restricted stock if, at the time of grant, such person owns
       (or is deemed to own pursuant to Section 424(d) of the Code) stock
       possessing more than ten percent (10%) of the total combined voting power
       of all classes of stock of the Company or of any of its Affiliates unless
       the exercise price of such Option is at least one hundred ten percent
       (110%) of the Fair Market Value of such stock at the date of grant, the
       exercise price of such restricted stock award is at least one hundred
       percent (100%) of the Fair Market Value of such stock at the date of
       grant and an Incentive Stock Option is not exercisable after the
       expiration of five years from the date of grant. After the Listing Date,
       this provision shall apply only to Incentive Stock Options.
    3. Subject to the provisions of Section 12 relating to adjustments upon
       changes in stock, no employee shall be eligible to be granted Options
       covering more than Four Million (4,000,000) shares of the Common Stock
       during any calendar year. This subsection shall not apply prior to the
       Listing Date and, following the Listing Date, this subsection shall not
       apply until (i) the earliest of: (A) the first material modification of
       the Plan (including any increase to the number of shares reserved for
       issuance under the Plan in accordance with Section 4); (B) the issuance
       of all of the shares of Common Stock reserved for issuance under the
       Plan; (C) the expiration of the Plan; or (D) the first meeting of
       shareholders at which Directors of the Company are to be elected that
       occurs after the close of the third calendar year following the calendar
       year in which occurred the first registration of an equity security under
       Section 12 of the Exchange Act; or (ii) such other date required by
       Section 162(m) of the Code and the rules and regulations promulgated
       thereunder.
    4. At any such time or times that the number of shares of Common Stock
       reserved for issuance under the Directors’ Plan are insufficient for the
       purpose of making one or more of the non-discretionary grants of options
       specified in Section 5 of the Directors’ Plan, then, without any further
       action of the Board, the number of shares of Common Stock remaining in
       the share reserve of the Directors’ Plan shall be applied to such
       non-discretionary grants on a pro rated basis, and any additional number
       of shares of Common Stock required for such non-discretionary grants of
       options shall be deemed to have been made under this Plan but on the
       terms and conditions specified in the Directors’ Plan. In the event of
       any conflict between the terms and conditions of the Directors’ Plan and
       this Plan, the terms and conditions of the Directors’ Plan shall control.
       Notwithstanding anything in the Directors’ Plan or this Plan to the
       contrary, the terms and conditions of the Directors’ Plan shall survive
       the termination of the Directors’ Plan as to any non-discretionary grants
       of options made pursuant to this subsection 5(d).
 6. Option Provisions.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
 1.  Term. No Option shall be exercisable after the expiration of ten years from
     the date it was granted.
 2.  Price. The exercise price of each Incentive Stock Option shall be not less
     than one hundred percent (100%) of the fair market value of the stock
     subject to the Option on the date the Option is granted. The exercise price
     of each Nonstatutory Stock Option shall be not less than eighty five
     percent (85%) of the Fair Market Value of the stock subject to the Option
     on the date the Option is granted.
 3.  Consideration. The purchase price of stock acquired pursuant to an Option
     shall be paid, to the extent permitted by applicable statutes and
     regulations, either (i) in cash at the time the Option is exercised, or
     (ii) at the discretion of the Board or the Committee, at the time of the
     grant of the Option, (a) by delivery to the Company of other Common Stock,
     (b) according to a deferred payment or other arrangement (which may
     include, without limiting the generality of the foregoing, the use of other
     Common Stock) with the person to whom the Option is granted or to whom the
     Option is transferred pursuant to subsection 6(d), or (C) in any other form
     of legal consideration that may be acceptable to the Board; provided,
     however, that at any time that the Company is incorporated in Delaware,
     then payment of the Common Stock's "par value," as defined in the Delaware
     General Corporation Law, shall not be made by deferred payment. In the case
     of any deferred payment arrangement, interest shall be compounded at least
     annually and shall be charged at the minimum rate of interest necessary to
     avoid the treatment as interest, under any applicable provisions of the
     Code, of any amounts other than amounts stated to be interest under the
     deferred payment arrangement.
 4.  Transferability. An Incentive Stock Option and, prior to the Listing Date,
     a Nonstatutory Stock Option shall not be transferable except by will or by
     the laws of descent and distribution, and shall be exercisable during the
     lifetime of the person to whom the Incentive Stock Option is granted only
     by such person. After the Listing Date, a Nonstatutory Stock Option shall
     be transferable to the extent provided in the Option Agreement. If the
     Nonstatutory Stock Option does not provide for transferability, then the
     Nonstatutory Stock Option shall not be transferable except by will or by
     the laws of descent and distribution, and shall be exercisable during the
     lifetime of the person to whom the Option is granted only by such person.
     Notwithstanding the foregoing provisions of subsection 6(f), the person to
     whom the Option is granted may, by delivering written notice to the
     Company, in a form satisfactory to the Company, designate a third party
     who, in the event of the death of the Optionee, shall thereafter be
     entitled to exercise the Option.
 5.  Vesting. The total number of shares of stock subject to an Option may, but
     need not, be allotted in periodic installments (which may, but need not, be
     equal). The Option Agreement may provide that from time to time during each
     of such installment periods, the Option may become exercisable ("vest")
     with respect to some or all of the shares allotted to that period, and may
     be exercised with respect to some or all of the shares allotted to such
     period and/or any prior period as to which the Option became vested but was
     not fully exercised. The Option may be subject to such other terms and
     conditions on the time or times when it may be exercised which may be based
     upon performance or other criteria as the Board may deem appropriate. The
     provisions of this subsection 6(e) are subject to any Option provisions
     governing the minimum number of shares as to which an Option may be
     exercised.
 6.  Minimum Vesting Prior To The Listing Date. Notwithstanding the foregoing
     subsection, Options granted prior to the Listing Date shall provide for
     vesting of the total number of shares at a rate of at least twenty percent
     (20%) per year over five (5) years from the date the Option was granted,
     subject to reasonable conditions such as continued employment. However, in
     the case of such Options granted to officers, directors or consultants
     (within the meaning of Section 260.140.41 of Title 10 of the California
     Code of Regulations), the Option may become fully exercisable, subject to
     reasonable conditions such as continued employment, at any time or during
     any period established by the Company; for example, the vesting provision
     of the Option may provide for vesting of less than twenty percent (20%) per
     year of the total number of shares subject to the Option.
 7.  Termination Of Continuous Service. In the event an Optionee's Continuous
     Service terminates (other than upon the Optionee's death or disability),
     the Optionee may exercise his or her Option (to the extent that the
     Optionee was entitled to exercise it at the date of termination) but only
     within such period of time ending on the earlier of (i) the date three (3)
     months after the termination of the Optionee's Continuous Service (or such
     longer or shorter period specified in the Option Agreement, which, for
     Options granted prior to the Listing Date, shall not be less than thirty
     (30) days unless such termination is for cause), or (ii) the expiration of
     the term of the Option as set forth in the Option Agreement. If, after
     termination, the Optionee does not exercise his or her Option within the
     time specified in the Option Agreement, the Option shall terminate, and the
     shares covered by such Option shall revert to and again become available
     for issuance under the Plan.
 8.  Disability Of Optionee. In the event an Optionee's Continuous Service
     terminates as a result of the Optionee's disability, the Optionee may
     exercise his or her Option, (to the extent such Optionee was entitled to
     exercise it at the date of termination) but only within such period of time
     ending on the earlier of (i) the date twelve (12) months following such
     termination (or such longer or shorter period specified in the Option
     Agreement, which, for Options granted prior to the Listing Date, shall not
     be less than six (6) months) or (ii) the expiration of the term of the
     Option as set forth in the Option Agreement. If, at the date of
     termination, the Optionee is not entitled to exercise his or her entire
     Option, the shares covered by the unexercisable portion of the Option shall
     revert to and again become available for issuance under the Plan. If, after
     termination, the Optionee does not exercise his or her Option within the
     time specified herein, the Option shall terminate, and the shares covered
     by such Option shall revert to and again become available for issuance
     under the Plan.
 9.  Death Of Optionee. In the event of the death of an Optionee during, or
     within a period specified in the Option after the termination of, the
     Optionee's Continuous Status as an Employee, Director, or Consultant, the
     Option may be exercised (to the extent the Optionee was entitled to
     exercise the Option at the date of death) by the Optionee's estate, by a
     person who acquired the right to exercise the Option by bequest or
     inheritance or by a person designated to exercise the option upon the
     Optionee's death pursuant to subsection 6(d), but only within the period
     ending on the earlier of (i) the date eighteen (18) months following the
     date of death (or such longer or shorter period specified in the Option
     Agreement, which, for Options granted prior to the Listing Date, shall not
     be less than six (6) months), or (ii) the expiration of the term of such
     Option as set forth in the Option Agreement. If, at the time of death, the
     Optionee was not entitled to exercise his or her entire Option, the shares
     covered by the unexercisable portion of the Option shall revert to and
     again become available for issuance under the Plan. If, after death, the
     Option is not exercised within the time specified herein, the Option shall
     terminate, and the shares covered by such Option shall revert to and again
     become available for issuance under the Plan.
 10. Early Exercise. The Option may, but need not, include a provision whereby
     the Optionee may elect at any time before the Optionee's Continuous Service
     terminates to exercise the Option as to any part or all of the shares
     subject to the Option prior to the full vesting of the Option. Subject to
     the repurchase option limitations specified in subsection 11(h), any
     unvested shares so purchased may be subject to a repurchase right in favor
     of the Company or to any other restriction the Board determines to be
     appropriate.
 11. Re-Load Options. Without in any way limiting the authority of the Board or
     Committee to make or not to make grants of Options hereunder, the Board or
     Committee shall have the authority (but not an obligation) to include as
     part of any Option Agreement a provision entitling the Optionee to a
     further Option (a "Re-Load Option") in the event the Optionee exercises the
     Option evidenced by the Option agreement, in whole or in part, by
     surrendering other shares of Common Stock in accordance with this Plan and
     the terms and conditions of the Option Agreement. Any such Re-Load Option
     (i) shall be for a number of shares equal to the number of shares
     surrendered as part or all of the exercise price of such Option; (ii) shall
     have an expiration date which is the same as the expiration date of the
     Option the exercise of which gave rise to such Re-Load Option; and (iii)
     shall have an exercise price which is equal to one hundred percent (100%)
     of the Fair Market Value of the Common Stock subject to the Re-Load Option
     on the date of exercise of the original Option or, in the case of a Re-Load
     Option which is an Incentive Stock Option and which is granted to a ten
     percent (10%) shareholder (as described in subsection 5(c)), shall have an
     exercise price which is equal to one hundred ten percent (110%) of the Fair
     Market Value of the stock subject to the Re-Load Option on the date of
     exercise of the original Option.

Any such Re-Load Option may be an Incentive Stock Option or a Nonstatutory Stock
Option, as the Board or Committee may designate at the time of the grant of the
original Option; provided, however, that the designation of any Re-Load Option
as an Incentive Stock Option shall be subject to the one hundred thousand
dollars ($100,000) annual limitation on exercisability of Incentive Stock
Options described in subsection 11(d) of the Plan and in Section 422(d) of the
Code. There shall be no Re-Load Options on a Re-Load Option. Any such Re-Load
Option shall be subject to the availability of sufficient shares under
subsection 4(a) and shall be subject to such other terms and conditions as the
Board or Committee may determine.
 
7.    Terms Of Stock Bonuses And Purchases Of Restricted Stock.
Each stock bonus or restricted stock purchase agreement shall be in such form
and shall contain such terms and conditions as the Board or the Committee shall
deem appropriate. The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:
 1. Purchase Price. The purchase price under each restricted stock purchase
    agreement shall be such amount as the Board or Committee shall determine and
    designate in such agreement but in no event shall the purchase price be less
    than eighty five percent (85%) of the stock's Fair Market Value on the date
    such award is made. Notwithstanding the foregoing, the Board or the
    Committee may determine that eligible participants in the Plan may be
    awarded stock pursuant to a stock bonus agreement in consideration for past
    services actually rendered to the Company or for its benefit. For grants
    prior to the Listing Date, the purchase price under each restricted stock
    purchase agreement shall not be less than eighty-five percent (85%) of the
    stock's Fair Market Value on the date such award is made or at the time the
    purchase is consummated.
 2. Transferability. Rights to purchase shares under a stock bonus or restricted
    stock purchase agreement granted prior to the Listing Date shall not be
    transferable except by will or by the laws of descent and distribution, and
    shall be exercisable during the lifetime of the person to whom the Stock
    Award is granted only by such person. Rights to purchase shares under a
    stock bonus or restricted stock purchase agreement granted on or after the
    Listing Date shall be transferable by the grantee only upon such terms and
    conditions as are set forth in the applicable Stock Award Agreement, as the
    Board shall determine in its discretion, so long as stock awarded under such
    Stock Award Agreement remains subject to the terms of the agreement.
 3. Consideration. The purchase price of stock acquired pursuant to a stock
    purchase agreement shall be paid either: (i) in cash at the time of
    purchase; (ii) at the discretion of the Board or the Committee, according to
    a deferred payment or other arrangement with the person to whom the stock is
    sold; or (iii) in any other form of legal consideration that may be
    acceptable to the Board or the Committee in their discretion.
    Notwithstanding the foregoing, the Board or the Committee to which
    administration of the Plan has been delegated may award stock pursuant to a
    stock bonus agreement in consideration for past services actually rendered
    to the Company or for its benefit.
 4. Vesting. Subject to the repurchase option limitations specified in
    subsection 11(h), shares of stock sold or awarded under the Plan may, but
    need not, be subject to a repurchase option in favor of the Company in
    accordance with a vesting schedule to be determined by the Board or the
    Committee.
 5. Termination Of Continuous Service. Subject to the repurchase option
    limitations specified in subsection 11(h), in the event a Participant's
    Continuous Service terminates, the Company may repurchase or otherwise
    reacquire any or all of the shares of stock held by that person which have
    not vested as of the date of termination under the terms of the stock bonus
    or restricted stock purchase agreement between the Company and such person.

8.    Cancellation And Re-Grant Of Options.



The Board or the Committee shall have the authority to effect, at any time and
from time to time with the consent of any adversely affected Optionee, (i) the
reduction of the exercise price of any outstanding Option under the Plan to the
then Fair Market Value and/or (ii) the cancellation of any outstanding Options
under the Plan in exchange for (A) the grant of a stock bonus; (B) the grant of
restricted stock; (C) cash; (D) the grant in substitution therefor of new
Options under the Plan having an exercise price per share not less than as
provided for new option grants made under the Plan; or (E) any other valuable
consideration (as determined by the Board in its sole discretion). The Board
shall determine the exchange ratio (which may be for more or less shares of
stock than those then subject to the outstanding Option) in its sole discretion
as well as all other terms of the exchange not specifically provided for in this
paragraph.

9.    Covenants Of The Company.

a.  During the terms of the Stock Awards, the Company shall keep available at
all times the number of shares of stock required to satisfy such Stock Awards.

b.  The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the Stock Award; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act either the Plan, any Stock Award or any stock issued or issuable pursuant to
any such Stock Award. If, after reasonable efforts, the Company is unable to
obtain from any such regulatory commission or agency the authority which counsel
for the Company deems necessary for the lawful issuance and sale of stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell stock upon exercise of such Stock Awards unless and until such
authority is obtained.

10.    Use Of Proceeds From Stock.

Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

11.    Miscellaneous

 1. The Board shall have the power to accelerate the time at which a Stock Award
    may first be exercised or the time during which a Stock Award or any part
    thereof will vest in accordance with the Plan, notwithstanding the
    provisions in the Stock Award stating the time at which it may first be
    exercised or the time during which it will vest.
 2. Neither an Employee, Director or Consultant nor any person to whom a Stock
    Award is transferred under subsection 6(d) or 7(b) shall be deemed to be the
    holder of, or to have any of the rights of a holder with respect to, any
    shares subject to such Stock Award unless and until such person has
    satisfied all requirements for exercise of the Stock Award pursuant to its
    terms.
 3. Prior to the Listing Date, as required by Section 260.140.46 of Title 10 of
    the California Code of Regulations, the Company shall deliver financial
    statements to Participants at least annually. This subsection shall not
    apply to key Employees whose duties in connection with the Company assure
    them access to equivalent information.
 4. Nothing in the Plan or any instrument executed or Stock Award granted
    pursuant thereto shall confer upon any Employee, Director, Consultant or
    other holder of Stock Awards any right to continue in the employ of the
    Company or any Affiliate (or to continue acting as a Director or Consultant)
    or shall affect the right of the Company or any Affiliate to terminate the
    employment or relationship as a Director or Consultant of any Employee,
    Director, Consultant or other holder of Stock Awards with or without cause.
 5. To the extent that the aggregate Fair Market Value (determined at the time
    of grant) of stock with respect to which Incentive Stock Options are
    exercisable for the first time by any Optionee during any calendar year
    under all plans of the Company and its Affiliates exceeds one hundred
    thousand dollars ($100,000), the Options or portions thereof which exceed
    such limit (according to the order in which they were granted) shall be
    treated as Nonstatutory Stock Options.
 6. The Company may require any person to whom a Stock Award is granted, or any
    person to whom a Stock Award is transferred pursuant to subsection 6(d) or
    7(b), as a condition of exercising or acquiring stock under any Stock Award,
    (i) to give written assurances satisfactory to the Company as to such
    person's knowledge and experience in financial and business matters and/or
    to employ a purchaser representative reasonably satisfactory to the Company
    who is knowledgeable and experienced in financial and business matters, and
    that he or she is capable of evaluating, alone or together with the
    purchaser representative, the merits and risks of exercising the Stock
    Award; and (ii) to give written assurances satisfactory to the Company
    stating that such person is acquiring the stock subject to the Stock Award
    for such person's own account and not with any present intention of selling
    or otherwise distributing the stock. The foregoing requirements, and any
    assurances given pursuant to such requirements, shall be inoperative if (1)
    the issuance of the shares upon the exercise or acquisition of stock under
    the Stock Award has been registered under a then currently effective
    registration statement under the Securities Act, or (2) as to any particular
    requirement, a determination is made by counsel for the Company that such
    requirement need not be met in the circumstances under the then applicable
    securities laws. The Company may, upon advice of counsel to the Company,
    place legends on stock certificates issued under the Plan as such counsel
    deems necessary or appropriate in order to comply with applicable securities
    laws, including, but not limited to, legends restricting the transfer of the
    stock.
 7. To the extent provided by the terms of a Stock Award Agreement, the person
    to whom a Stock Award is granted may satisfy any federal, state or local tax
    withholding obligation relating to the exercise or acquisition of stock
    under a Stock Award by any of the following means or by a combination of
    such means: (1) tendering a cash payment; (2) authorizing the Company to
    withhold shares from the shares of the Common Stock otherwise issuable to
    the participant as a result of the exercise or acquisition of stock under
    the Stock Award; or (3) delivering to the Company owned and unencumbered
    shares of Common Stock.
 8. The terms of any repurchase option shall be specified in the Stock Award and
    may be either at fair market value or at not less than the original purchase
    price. As required by Section 260.140.41 and Section 260.140.42 of Title 10
    of the California Code of Regulations, any repurchase option in a Stock
    Award granted prior to the Listing Date and held by a person other than an
    Officer, Director or Consultant shall be upon the terms described below:
    1. If repurchase option gives the Company the right to repurchase the shares
       upon termination of employment at not less than the fair market value of
       the shares to be purchased on the date of termination of employment, then
       (1) the right to repurchase shall be exercised for cash or cancellation
       of purchase money indebtedness for the shares within ninety (90) days of
       termination of employment (or in the case of shares issued upon exercise
       of Stock Awards after the date of termination, within ninety (90) days
       after the date of the exercise) or such longer period as may be agreed to
       by the Company and the Participant (for example, for purposes of
       satisfying the requirements of Section 1202(c)(3) of the Code regarding
       "qualified small business stock"), and (2) the right terminates when the
       shares become publicly traded.
    2. If repurchase option gives the Company the right to repurchase the shares
       upon termination of employment at the original purchase price, then (1)
       the right to repurchase at the original purchase price shall lapse at the
       rate of at least twenty percent (20%) of the shares per year over five
       (5) years from the date the Stock Award is granted (without respect to
       the date the Stock Award was exercised or became exercisable) and (2) the
       right to repurchase shall be exercised for cash or cancellation of
       purchase money indebtedness for the shares within ninety (90) days of
       termination of employment (or in the case of shares issued upon exercise
       of Options after the date of termination, within ninety (90) days after
       the date of the exercise) or such longer period as may be agreed to by
       the Company and the Participant (for example, for purposes of satisfying
       the requirements of Section 1202(c)(3) of the Code regarding "qualified
       small business stock").

12.    Adjustments Upon Changes In Stock.

 * If any change is made in the stock subject to the Plan, or subject to any
   Stock Award (through merger, consolidation, reorganization, recapitalization,
   stock dividend, dividend in property other than cash, stock split,
   liquidating dividend, combination of shares, exchange of shares, change in
   corporate structure or otherwise), the Plan will be appropriately adjusted in
   the class(es) and maximum number of shares subject to the Plan pursuant to
   subsection 4(a) and the outstanding Stock Awards will be appropriately
   adjusted in class(es) and number of shares and price per share of stock
   subject to such outstanding Stock Awards.
 * In the event of a dissolution or liquidation of the Company, then, upon
   advance written notice by the Company of at least ten (10) business days to
   the holders of any Stock Awards outstanding under the Plan, such Stock Awards
   shall be terminated if not exercised (if applicable) prior to such event.
 * In the event of (1) a sale of substantially all of the assets of the Company,
   (2) a merger or consolidation in which the Company is not the surviving
   corporation or (3) a reverse merger in which the Company is the surviving
   corporation but the shares of Common Stock outstanding immediately preceding
   the merger are converted by virtue of the merger into other property, whether
   in the form of securities, cash or otherwise, then any surviving corporation
   or acquiring corporation shall assume any Stock Awards outstanding under the
   Plan or shall substitute similar stock awards (including an award to acquire
   the same consideration paid to the shareholders in the transaction described
   in this subsection for those outstanding under the Plan. In the event any
   surviving corporation or acquiring corporation refuses to assume such Stock
   Awards or to substitute similar stock awards for those outstanding under the
   Plan, then with respect to Stock Awards held by persons whose Continuous
   Service has not terminated, the vesting of such Stock Awards (and, if
   applicable, the time during which such Stock Awards may be exercised) shall
   be accelerated upon prior written notice by the Company to the holders of
   such Stock Awards at least five (5) business days prior to such event and the
   Stock Awards shall terminate if not exercised (if applicable) at or prior to
   such event. With respect to any other Stock Awards outstanding under the
   Plan, upon advance written notice by the Company of at least five (5)
   business days to the holders of such Stock Awards, such Stock Awards shall
   terminate if not exercised (if applicable) prior to such event.

13.    Amendnent Of The Plan And Stock Awards.

 1. The Board at any time, and from time to time, may amend the Plan. However,
    except as provided in Section 12 relating to adjustments upon changes in
    stock, no amendment shall be effective unless approved by the shareholders
    of the Company to the extent shareholder approval is necessary to satisfy
    the requirements of Section 422 of the Code, Rule 16b-3 or any Nasdaq or
    securities exchange listing requirements.
 2. The Board may in its sole discretion submit any other amendment to the Plan
    for shareholder approval, including, but not limited to, amendments to the
    Plan intended to satisfy the requirements of Section 162(m) of the Code and
    the regulations promulgated thereunder regarding the exclusion of
    performance-based compensation from the limit on corporate deductibility of
    compensation paid to certain executive officers.
 3. It is expressly contemplated that the Board may amend the Plan in any
    respect the Board deems necessary or advisable to provide eligible
    Employees, Directors or Consultants with the maximum benefits provided or to
    be provided under the provisions of the Code and the regulations promulgated
    thereunder relating to Incentive Stock Options and/or to bring the Plan
    and/or Incentive Stock Options granted under it into compliance therewith.
 4. Rights and obligations under any Stock Award granted before amendment of the
    Plan shall not be impaired by any amendment of the Plan unless (i) the
    Company requests the consent of the person to whom the Stock Award was
    granted and (ii) such person consents in writing.
 5. The Board at any time, and from time to time, may amend the terms of any one
    or more Stock Award; provided, however that the rights and obligations under
    any Stock Award shall not be impaired by any such amendment unless (i) the
    Company requests the consent of the person to whom the Stock Award was
    granted and (ii) such person consents in writing.

14.    Termination Or Suspension Of The Plan.



 1. The Board may suspend or terminate the Plan at any time. Unless sooner
    terminated, the Plan shall terminate at the close of business on February
    16, 2008, which shall be within ten (10) years from the date the Plan is
    adopted by the Board or approved by the shareholders of the Company,
    whichever is sooner. Notwithstanding the foregoing, all Incentive Stock
    Options shall be granted, if at all, no later than the last day preceding
    the tenth (10th) anniversary of the earlier of (i) the date on which the
    latest increase in the maximum number of shares issuable under the Plan was
    approved by the shareholders of the Company or (ii) the date such amendment
    was adopted by the Board. No Stock Awards may be granted under the Plan
    while the Plan is suspended or after it is terminated.
 2. Rights and obligations under any Stock Award granted while the Plan is in
    effect shall not be altered or impaired by suspension or termination of the
    Plan, except with the consent of the person to whom the Stock Award was
    granted.



15.    Effective Date Of Plan.

The Plan shall become effective on the date adopted by the Board, but no Options
or rights to purchase restricted stock shall be exercised, and no stock bonuses
shall be granted under the Plan, unless and until the Plan has been approved by
the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted by the Board.